Opinion issued October 15, 2008


 












In The
Court of Appeals
For The
First District of Texas



NO. 01-08-00836-CV 



IN RE JOHN BRANCH, ROBERT SAVELY, JOHN FERGUSON, GAYLE
YODER, AND VINCE JOHNSON, Relators



Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM OPINION



	Relators, John Branch, Robert Savely, John Ferguson, Gayle Yoder, and Vince
Johnson filed a petition for writ of mandamus challenging respondent's (1) October 14,
2008 order denying relators' motion to quash and denying, in part, and granting, in
part, relators' motion for protection.  Relators also filed an emergency motion for
temporary relief.
	We deny the petition for writ of mandamus and the emergency motion for
temporary relief.
PER CURIAM
Panel consists of Justices Taft, Hanks, and Higley.
1.